 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     MIR S. ELAHI, an individual; and            )
10                                               )        Case No. 2:20-cv-00174-KJD-VCF
     SAWMIYEH M. ELAHI, an individual,
                                                 )
11                                               )
                                 Plaintiffs,     )
12                                               )        STIPULATION OF EXTENSION OF
     vs.                                         )        TIME FOR DEFENDANT EQUIFAX
13                                               )        INFORMATION SERVICES LLC TO
                                                 )        FILE ANSWER
     KEYBANK NA, a Foreign Corporation;          )
14
     EQUIFAX INFORMATION SERVICES LLC, a )
     Foreign Limited-Liability Company; EXPERIAN )        FIRST REQUEST
15
     INFORATION SOLUTIONS, INC., a Foreign       )
                                                 )
16   Corporation; INNOVIS DATA SOLUTIONS,        )
     INC., a Foreign Corporation; and TRANS      )
17   UNION LLC, a Foreign Limited-Liability      )
     Company,                                    )
18

19                               Defendants.

20
            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
21
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
22

23   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND

24   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
25   answer, move or otherwise respond to the Complaint in this action is extended from March 27,
26
     2020 through and including April 27, 2020. Plaintiff and Equifax are actively engaged in
27
     settlement discussions. The additional time to respond to the Complaint will facilitate settlement
28
 1   discussions. This stipulation is filed in good faith and not intended to cause delay.
 2          Respectfully submitted this 27th day of March, 2020.
 3

 4                                                 CLARK HILL PLLC

 5                                                 By: /s/ Jeremy J. Thompson
                                                   Jeremy J. Thompson
 6                                                 Nevada Bar No. 12503
                                                   3800 Howard Hughes Pkwy, Suite 500
 7                                                 Las Vegas, NV 89169
                                                   Tel: (702) 862-8300
 8                                                 Fax: (702) 862-8400
 9                                                 Email: jthompson@clarkhill.com

10                                                 Attorneys for Defendant Equifax Information
                                                   Services LLC
11
                                                   No opposition
12

13                                                  /s/ Erik W. Fox, Esq.
                                                   Jamie S. Cogburn, Esq.
14                                                 Nevada Bar No. 8409
                                                   Erik W. Fox, Esq.
15                                                 Nevada Bar No. 8804
16                                                 COGBURN LAW OFFICES
                                                   2508 St. Rose Parkway, Suite 330
17                                                 Henderson, NV 89074
                                                   Phone: (702) 748-7777
18                                                 FAX: (702) 966-3880
19
                                                   Email: jsc@cogburnlaw.com
                                                   Email: efox@cogburnlaw.com
20
                                                   Attorneys for Plaintiff
21
     IT IS SO ORDERED:
22

23
     __________________________
24   United States Magistrate Judge

25           4-2-2020
     DATED: __________________
26

27

28

                                                     -2-
 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 27th day of
 3
     March, 2020, via the Court’s CM/ECF system which will send notification to all counsel of record.
 4
                   Jamie S. Cogburn, Esq.
 5
                   Erik W. Fox, Esq.
 6                 COGBURN LAW OFFICES
                   2508 St. Rose Parkway, Suite 330
 7                 Henderson, NV 89074
                   Email: jsc@cogburnlaw.com
 8                 Email: efox@cogburnlaw.com
 9

10

11                                                CLARK HILL PLLC

12                                                By: /s/ Jeremy J. Thompson
                                                  Jeremy J. Thompson
13                                                Nevada Bar No. 12503
                                                  3800 Howard Hughes Pkwy, Suite 500
14                                                Las Vegas, NV 89169
                                                  Tel: (702) 862-8300
15                                                Fax: (702) 862-8400
16                                                Email: jthompson@clarkhill.com

17                                                Attorneys for Defendant Equifax Information
                                                  Services LLC
18

19

20

21

22

23

24

25

26

27

28

                                                    -3-
